Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendments/responses filed 5/31/18, 12/5/18, 9/14/21 and 1/24/22 are acknowledged and have been entered. 

2.  REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.

The sequence disclosures are located at Fig. 3 (overlapping peptides).   There are no corresponding sequence identifiers.

Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

3.  Applicant's election without traverse of Group I and species of variant chimeric receptor (CAR) having an ECD, CD28 TM domain, 4-1BB intracellular costimulatory domain, and an activating cytoplasmic signaling domain with a modified junction region between the 4-1BB signaling domain and the CD28 TM domain in Applicant’s amendment and response filed 9/14/21 is acknowledged.  Applicant’s election of ultimate species of CD28 TM domain that comprises the sequence set forth in SEQ ID NO: 2 (non-variant), the species of 4-1BB costimulatory domain that comprises the sequence set forth in SEQ ID NO: 3 (non-variant), the species of the modified junction region that comprises the R31H mutation (relative to numbering set forth in SEQ ID NO: 5), CD3 zeta intracellular activating cytoplasmic signaling domain, an ECD that is a scFv, SEQ ID NO: 120 as the sequence that has the CD28 TM and 4-1BB costimulatory domain that contains the modified junction with the R31H substituent in Applicant’s amendment and response filed 1/24/22.  Applicant has also specified that modified junction region having reduced HLA binding affinity to HLA-A*1101 is that set forth in SEQ ID NO: 65.  

Applicant has stated in the amendment and response filed 1/24/22 on page 11 that claims 80-86, 88, 90, 92-101, 120-122, 124, 127, 129 and 131-136 read upon the elected species.  

However, claims 83 and 121 are drawn to a non-elected species (one with an amino acid insertion).  

Claims 80-82, 84-86, 88, 90, 92-101, 120, 122, 124, 127 and  129-136 read upon the elected species and Group.

Accordingly, claims 83, 87, 91, 121, 123, 126 and 128 (non-elected species of Group III) is withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The species recited in claims 89 and 125 are also being included in examination.  

Claims 80-82, 84-86, 88-90, 92-101, 120, 122, 124, 125, 127, 129 and 131-136  are presently being examined as they read upon the elected species enunciated above and also upon SEQ ID NO: 5, 137, 114-134, and SEQ ID NO: 5 with the K28 (A/H/L/Q/S), R31 (A/H/L/N), and/or L34 (A/S) mutations.
 
4.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.




5.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.  Claims 85 and 92-94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.

Applicant has broadly claimed:

     A variant chimeric receptor, wherein the variant chimeric receptor comprises a modified junction region having one or more amino acid sequence modifications compared to a junction region of a reference chimeric receptor, wherein the reference chimeric receptor comprises a CD28 transmembrane domain or a functional portion and a 4-1BB costimulatory signaling domain or a function portion joined in contiguous sequence at a junction, wherein the junction region of the reference chimeric receptor comprises up to 15 contiguous amino acids directly C-terminal of the junction and/or up to 15 contiguous amino acids directly N-terminal of the junction, and

     (a) the variant chimeric receptor exhibits reduced immunogenicity compared to the reference chimeric receptor upon administration to a human subject (as recited in dependent claim 93), or 

      (b) wherein a peptide fragment having the sequence of an 8-15 amino acid portion of the modified junction region has a binding affinity for a human leukocyte antigen (HLA) molecule that is lower than the binding affinity, for the same HLA molecule, of a peptide fragment having the sequence of the corresponding portion of the junction region of the reference chimeric receptor; and/or 
          the average of the binding affinities of all peptide fragments of 8-15 amino acids, or of all 8-15 amino acid peptide fragments, within the modified junction region for a human HLA molecule is lower than the average of the binding affinities of all 8-15 amino acid peptide fragments, or of all 8-15 amino acid peptide fragments, within the junction region of the reference chimeric receptor; and/or
           the number of peptide fragments having the sequence of an 8-15 amino acid portion of the modified junction region that has a binding affinity for an HLA of less than 1,000 nM is reduced compared to the number of peptide fragments having the sequence of an 8-15 amino acid portion of the junction region of the reference chimeric receptor that has the same affinity for binding the same HLA (as is recited in instant dependent claim 94); or 

     (c) the variant chimeric receptor that has amino acid sequence modifications as compared to a reference receptor that comprises a functional portion or variant thereof comprising a sequence that exhibits at least 95% sequence identity to SEQ ID NO: 2, 103, or 104 (CD28 TM domain), and a functional portion or variant thereof comprising a sequence that exhibits at least 95% sequence identity to SEQ ID NO: 3 (4-1BB costimulatory signaling domain) (as is recited in instant claim 85); or 

     (d) the variant receptor comprises a functional variant comprising a sequence of amino acids that that exhibits at least 95% sequence identity to the sequence of amino acids set forth in any of SEQ ID NO: 114-134, or a functional portion thereof that comprises the one or more amino acid modifications (instant claim 92).  

    As such, the variant chimeric receptor recited in claim 93 must possess the functional property of being less immunogenic than the reference receptor when administered in vivo to a human subject. 

The variant chimeric receptor recited in claim 94, must have:  
     (1) an 8-15 amino acid residue subsequence of the modified junction portion thereof that possesses the functional property of having a reduced binding affinity for a same HLA as compared to the same region of the reference receptor;  
     (2) (i) a junction region that comprises 8-15 amino acid subsequence, wherein the functional property of average binding affinity of all the subsequences for a same HLA molecule is lower than the average of the corresponding subsequences of the reference receptor, or  
           (ii) a junction region  that comprises 8, 9, 10, 11, 12, 13, 14 or 15 amino acid residue subsequences , wherein the same length subsequences must together possess the functional property of a lower average binding affinity than the same length subsequences of the reference receptor; or 
      (3) a junction region characterized as having a reduced number of 8-15 amino acid residue subsequences having the functional property of reduced binding affinity for an HLA molecule of less than 1000 nM as compared to the number of subsequences of the reference receptor.  

     As such, the variant receptor of claim 85 must be based on a functional portion or variant thereof of native CD28 TM (SEQ ID NO: 2, 103 or 104) and of 4-1BB costimulatory signaling domain (SEQ ID NO: 3), each functional portion or variant thereof must exhibit at least 95% sequence identity to the recited SEQ ID NO.

The specification does not disclose a representative number of species of such polypeptide in the claimed composition, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.

 First as pertains to parts (a) and (b) above, there is no structure/function relationship that exists for the primary amino acid sequence of a peptide and an HLA molecule to which it binds, nor with a particular affinity of binding.  Likewise, one of skill in the art would not be able to envision a priori the amino acid sequence of such a peptide without employing a method of discovery, for example, via use of a method of discovery, in silico prediction algorithms, followed by in vitro determination of the ability of particular predicted/candidate peptides to actually bind to a particular HLA molecule and with a particular binding affinity.  

In terms of a representative number of species of said isolated peptide that binds to an HLA molecule, including with a particular affinity, evidentiary reference HLA Nomenclature (2015) discloses that there are approximately 12,500 different HLA class I and class II molecules.  The instant claims encompass any HLA molecule in the universe of HLA molecules.  Evidentiary reference HLA Nomenclature teaches that there are approximately 12,500 different HLA molecules.  In addition, the claims encompass any CD28 transmembrane domain and any 4-1BB costimulatory signaling domain from any species of animal that possesses them.  

The specification discloses that the functional region formed from exemplary human CD28 TM domain (consisting of the sequence set forth in SEQ ID NO: 2) and exemplary human 4-1BB costimulatory domain (consisting of the sequence set forth in SEQ ID NO: 3) (which together consist of the sequence set forth in SEQ ID NO: 5), and considered spans the 13 amino acids residues of either side of the junction between the two domains, the assessed region consisting of the amino acid sequence as set forth in SEQ ID NO: 137 (corresponding to amino acid residues 15-40 of SEQ ID NO: 5) ([00287]).  The specification discloses use of in silico modeling to identify one or more amino acid modifications within this said 26 amino acid junction region that result in candidate peptides that were predicted to binding with high IC50 values to class I and class II HLA alleles.  The specification discloses that predictions were made for candidate variant peptides containing 1-3 mutations at positions 14, 17 and 20 with reference to SEQ ID NO: 137 (and corresponding to positions 28, 31 and 34 with reference to SEQ ID NO: 5) ([0288]).  The specification further discloses that a series of different variant junctions were assessed to identify amino acid replacements at positions less likely to be disruptive of the structure or function of either the TM region or the costimulatory signaling domain ([0289]).  The specification discloses the identity of these single, double, or triple mutations at ([0289]).  The specification discloses that weighted immunogenicity scores (in vitro) were obtained for the non-variant and variant junction regions for 27 HLA class I alleles individual, for 56 HLA class II alleles individually ([0290]).  However, as enunciated above, these HLA alleles are a small subset of those that exist, and hence these examples do not constitute a representative number of species of the claimed genus. 

As pertains to part (c) above (claim 85), the specification does not disclose a limiting definition for the functional property of being a “functional portion or variant thereof” of CD28 TM domain or 4-1BB costimulatory signaling domain, nor which functional portion or variant thereof has 95% sequence identity to the recited SEQ ID NOs, and the specification does not disclose a structure/function relationship therefore, nor a representative number of species. 

As pertains to part (d) above (claim 92), the specification does not disclose a limiting definition for the functional property of being a “functional portion or variant thereof” of a sequence of amino acids that exhibits at least 95% sequence identity to the sequence of amino acids set forth in any of SEQ ID NO: 114-134, nor a functional portion thereof that comprises the one or more amino acid modifications, and the specification does not disclose a structure/function relationship therefore, nor a representative number of species. 
  
Therefore, it appears that the instant specification does not adequately disclose the breadth of the variant chimeric receptor having the functional properties recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such variant chimeric receptors at the time the instant application was filed.    

7.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.  Claims 84, 88, 89, 122, 124 and 125 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

     (a) Claim 84 is indefinite in the recitation of “wherein one or more amino acid modifications comprise an amino acid replacement(s) at one or more residues corresponding to a residue selected from 28, 31 or 34 with reference to numbering set forth in SEQ ID NO: 5” because it is not clear what is meant.  Claim 84 does not recite that the junction region of the reference receptor consists of the sequence set forth in SEQ ID NO: 5, and neither does instant base claim 80. Claim 84 recites replacing one or more residues based upon number of a sequence that is not necessarily comprised in the reference receptor.  This rejection is also relevant to instant dependent claims 88 and 89 that depend upon claim 84.  

     (b)  Claim 122 is indefinite in the recitation of “wherein one or more amino acid modifications comprise an amino acid replacement(s) at one or more residues corresponding to a residue selected from 28, 31 or 34 with reference to numbering set forth in SEQ ID NO: 5” because it is not clear what is meant.  Claim 122 does not recite that the junction region of the reference receptor consists of the sequence set forth in SEQ ID NO: 5, and neither does instant base claim 81. Claim 122 recites replacing one or more residues based upon number of a sequence that is not necessarily comprised in the reference receptor.  This rejection is also relevant to instant dependent claims 124 and 125 that depend upon claim 81.
                                                                                                                                                                                                                                                  
9.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.  Claims 80-82, 86, 90, 95-101, 120 and 131-136 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 73, 75-77, 80 and 86  of copending Application No. 15/780,624.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The instant claims are drawn to a variant chimeric receptor comprising a modified junction region having one or more amino acid sequence modifications compared to a junction region of a reference chimeric receptor, wherein the reference chimeric receptor comprises a CD28 TM domain or a functional portion and a 4-1BB costimulatory signaling domain or a function portion joined in contiguous sequence at a junction, wherein the junction region of the reference chimeric receptor comprises up to 15 contiguous amino acids directly C-terminal of the junction and/or up to 15 contiguous amino acids directly N-terminal of the junction, and wherein the CD28 TM domain and the 4-1BB costimulatory signaling domain of the reference chimeric receptor together comprise the sequence set forth in SEQ ID NO: 5 or a functional portion or variant thereof comprising a sequence of amino acids that exhibits at least 85% sequence identity to SEQ ID NO: 5, or wherein the modified junction region comprises less than 100% sequence identity to SEQ ID NO: 137 but greater than 85%sequence identity to SEQ ID NO: 137 and comprises the one or more amino acid modifications.  

Although the claims at issue are not identical, they are not patentably distinct from each other because: the claims of 15/780,624 are drawn to an isolated peptide “comprising” (open transitional phrase) a contiguous sequence of amino acids of a junction region of a chimeric antigen receptor (CAR), wherein the junction region  “comprises” (open transitional phrase) up to 15 contiguous amino acids directly C-terminal of a junction that joins a first domain of the chimeric antigen receptor and a second domain of the chimeric antigen receptor, wherein the junction region comprises the junction that joins the first domain and the second domain, including wherein the first an second domain together comprise a sequence of amino acids that exhibits at least 95% sequence identity to SEQ ID NO: 5 of ‘624 (that is identical to instantly recited SEQ ID NO: 5) (claim 80 of ‘624).  The said variants comprise species that meet the instant claim limitation of exhibiting at least 85% sequence identity to SEQ ID NO: 5 (that allows for 10 differences) or to SEQ ID NO: 137 (which is also identical to that of ‘624, and allows for 3 differences), the latter of which is a 26-mer peptide that is comprised by SEQ ID NO: 5 in both applications.  Note that the open transition phrases in the claims of ‘624 allow for inclusion of other non-recited components, such as other portions of a CAR.

As pertains to instant claim134 of the instant application, said claim recites the particular components and order of the components that “comprise” the chimeric receptor (the open transitional phrase “comprise” allowing for inclusion of other non-recited components.   Claim 76 of ‘624 recites components that are identical as well as other components, indicating that this is an obvious variant of a CAR.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have included the extracellular ligand-binding domain to have comprised the variant peptide recited in claim 80 of ‘624 in a CAR as recited by claim 76 of ‘624.  One of ordinary skill in the art would have been motivated to do this as the claims of ‘624 recite that such isolated peptides are comprised in CARs.  Instant claim 135 recites that the extracellular ligand binding domain comprises an scFv (single chain antibody fragment) that specifically binds an antigen that is associated with a disease or disorder, while instant claim 136 recites that the activating cytoplasmic signaling domain comprises the corresponding domain of CD3 zeta or a functional variant or signaling portion thereof.  These two limitations are obvious variants of such components of CARs, as is evidenced for instance by prior art reference Liu et al (Cancer Res., 9/2015, 75(17): 3596-3607) who teach constructing a CAR that comprises an scFv domain (extracellular binding domain) specific for ERbB2 or EGFR tumor associated proteins linked to a TM domain and 4-1BB and CD3 zeta intracellular signaling domains (introduction, materials and methods).  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used an extracellular ligand binding domain that is an scFv specific for a tumor associated protein and to have used the CD3 zeta intracellular signaling domain that are taught by Liu et al in the CAR of the claim of ‘624.  One of ordinary skill in the art would have been motivated to do this because Liu et al teach the usefulness of such a CAR for treating malignancies (introduction, abstract) (see entire reference).  This analysis is also the case for instant dependent claims 95-101.

Claims 80-82, 86, 90 and 134-136 are directed to an invention not patentably distinct from claims 73, 75-77, 80 and 86 of commonly assigned 15/780,624, as enunciated supra.  

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned   , discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

11.   A peptide consisting of or comprising the sequence set forth in any one of SEQ ID NO: 114-134 or SEQ ID NO: 5 having K28 (A, H, L, Q, S), R31(A/H/L/N), or L34(A/S) mutations is free of the prior art.

12.  Claims 80-82, 84-86, 88-90, 92-101, 120, 122, 124, 125 and 131-136 are rejected. Claims 127, 129 and 130 are objected to.

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644